DETAILED ACTION
Claims 1-20 are pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Grandhi et al., US PG Pub 2009/0240735 A1 (hereafter “Grandhi”), previously cited, in view of Van Zwol et al., US PG Pub 2013/0142418 A1 (hereafter “Van Zwol”).

	
Regarding claim 1, Grandhi teaches a computer-implemented method for extracting structured data using video, the method comprising: 
initiating a video capture procedure to activate a camera of a mobile device for capturing an item listing video of an item, the video capture procedure initiated as part of an item listing procedure for listing the item at a web-based item listing platform, wherein the item is described by an item listing of the item listing platform using a set of structured data elements, each structured data element being associated with an item description type (¶¶0020, 0026, 0030, 0047, 0090-0103, 0105, and 0144); 
identifying item features of the item by employing an image recognition model configured to output the item features from the item listing video (¶¶0020-0021, 0030, 0056, 0101, and 0116-0117); and 
generating the item listing for the item listing platform by populating a structured data element of the set of structured data elements with an item feature identified from the image recognition model (¶¶0020, 0026, 0091, and 0099).
Grandhi does not teach the image recognition model comprising a machine learning model trained to output the item features from an input of the litem listing video, wherein the item features are identified based on an input prompt provided by the mobile device while the camera is capturing the item listing video during the item listing procedure. Van Zwol teaches ranking and selecting representative video images including the known technique teach the image recognition model comprising a machine learning model trained to output the item features from an input of the litem listing video, wherein the item features are identified based on an input prompt provided by the mobile device while the camera is capturing the item listing video during the item listing procedure (¶¶0035-0046 and 0056-0074). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Grandhi, to include a machine learning model as taught by Van Zwol, in order to “help the user decide which of the potentially interesting videos will actually be most interesting to the user,” as suggested by Van Zwol. 
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Van Zwol, the results of the combination were predictable.

Regarding claim 2, Grandhi in view of Van Zwol teaches the method of claim 1, wherein the input prompt is provided as a video input prompt while the camera of the mobile device is active, the video input prompt including a video input request that corresponds to a structured data element of the set of structured data elements and requests a specific item orientation of the item relative to the camera, the video input prompt initiated based on the image recognition model identifying a specific item feature (Grandhi ¶¶0040, 0048, 0069, 0093-0098, 0101, 0116, and 0167).

Regarding claim 3, Grandhi in view of Van Zwol teaches the method of claim 2, further comprising: detecting that an item orientation of the item corresponds to the specific item orientation of the video input request; and in response to detecting the item orientation of the item corresponds to the specific item orientation of the video input request, initiating an image capture procedure to capture a still image of the specific item feature, wherein the still image is used to populate the structured data element when generating the item listing (Grandhi ¶¶0020, 0026, 0030, 0047, 0090-0103, 0105, and 0144).

Regarding claim 4, Grandhi in view of Van Zwol teaches the method of claim 1, wherein the input prompt is provided as an audio input prompt associated with an audio input request requesting a specific item feature (Grandhi ¶¶0002, 0040, 0093-0098, and 0149).

Regarding claim 5, Grandhi in view of Van Zwol teaches the method of claim 4, further comprising detecting an audio response including the specific item feature in response to the audio input request, wherein the audio response is used to populate another structured data element with the specific item feature when generating the item listing (Grandhi ¶¶0002, 0040, 0093-0098, and 0149).

Regarding claim 6, Grandhi in view of Van Zwol teaches the method of claim 1, further comprising: initiating, as part of the video capture procedure, a three-dimensional scanner of the mobile device; and from an output of the three-dimensional scanner, determining a size of the item, wherein another structured data element is populated with the size of the item (Grandhi ¶¶0056, 0112-0114, and 0126).

Regarding claim 7, Grandhi in view of Van Zwol teaches the method of claim 1, further comprising selecting the set of structured data elements based on identifying the item using the image recognition model (Grandhi ¶¶0020, 0026, 0030, 0047, 0090-0103, 0105, and 0144).

Regarding claims 8-20, all of the limitations in claims 8-20 are closely parallel to the limitations of method claims 1-7, analyzed above, and are rejected on the same bases.

Response to Arguments
Applicant’s arguments, see Remarks pp. 9-12, filed 7/6/2022, with respect to the §101 rejection have been fully considered and are persuasive.  The §101 rejection of claims 1-20 has been withdrawn. 
Applicant’s arguments with respect to the prior art have been considered but are moot because they do not apply to the combination of references in the current rejection.  As shown above newly cited Van Zwol teaches the amended limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tanigawa et al., US PG Pub 2015/0206188 A1, teaches an item presentation method, and information display method.
Beaton, US PG Pub 2010/0153831 A1, teaches a system and method for overlay advertising and purchasing utilizing on-line video or streaming media.
Non-patent literature Easton teaches digital image processing.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B SEIBERT whose telephone number is (571)272-5549. The examiner can normally be reached Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER B SEIBERT/Primary Examiner, Art Unit 3625